COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


JAIME RAMIREZ,                                  §
                                                                  No. 08-16-00074-CR
                     Appellant,                 §
                                                                    Appeal from the
V.                                              §
                                                               County Court at Law No. 7
THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                     Appellee.                  §
                                                                  (TC# 20100C08395)
                                                §


                                  MEMORANDUM OPINION

       Jaime Ramirez has filed a motion to dismiss his appeal.        Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



September 14, 2016
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)